Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statement No. 333-201508 on Form S-8 Registration Statement No. 333-190729 on Form S-8 Registration Statement No. 333-183687 on Form S-8 Registration Statement No. 333-175351 on Form S-8 Registration Statement No. 333-167613 on Form S-8 Registration Statement No. 333-199697 on Form F-3 Registration Statement No. 333-194296 on Form F-3 Registration Statement No. 333-192959 on Form F-3 Registration Statement No. 333-176669 on Form F-3 Registration Statement No. 333-166765 on Form F-3 of our report dated March 10, 2015, relating to (1) the consolidated financial statements of DHT Holdings, Inc., and (2) the effectiveness of DHT Holdings, Inc.’s internal control over financial reporting as of December 31, 2014, appearing in this Annual Report on Form 20-F of DHT Holdings, Inc. for the year ended December 31, 2014. /s/ Deloitte AS Oslo, Norway March 10, 2015
